Citation Nr: 0430384	
Decision Date: 11/16/04    Archive Date: 11/29/04

DOCKET NO.  03-18 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to payment of improved death pension benefits 
beyond April 1, 2002 based on exclusion of a child's income 
due to hardship.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from October 1947 to November 
1951.  He died in January 2001.  The appellant is the 
veteran's widow.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a June 2002 decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Nashville, Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of VA with 
respect to the duty to assist claimants in the development 
of their claims.  First, VA has a duty to notify the 
appellant and his/her representative, if represented, of all 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103.  Second, it also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio, supra.  
In this case, the appellant has not received any VCAA notice.  
Accordingly the appellant's claim must be remanded to the RO 
for proper VCAA notification.  

The claimant is the deceased veteran's surviving spouse.  She 
has one child, who is disabled and who lives with her.  The 
appellant receives Social Security payments for herself and 
for her child.  The appellant maintains that the Social 
Security income she receives on behalf of her child should be 
excluded in the calculation of her annual income for pension 
purposes.  Furthermore, the appellant maintains that she is 
unable to meet their living expenses with the Social Security 
income that she receives for herself and her daughter.  

In May 2002, the appellant submitted a list of her necessary 
monthly expenses.  Subsequently, A November 2002 statement 
from the veteran notes that she spent $2,032 to have her 
furnace fixed that month.  She also stated that she spent 
$1005 to have her carport repaired in April 2002.  The 
appellant testified before the undersigned Veterans Law Judge 
in July 2004.  The appellant reported that she had paid 
substantial additional medical expenses and house repair 
expenses since she submitted her last list of her necessary 
monthly expenses.  In particular she reported that she had 
spent $1200 for her child's dental work.  

The RO's decision denying the appellant's claim did not take 
into consideration the appellants newly reported medical and 
household repair expenses.  The appellant's claim must be 
returned to the RO so that consideration of the additional 
medical and household expenses listed above may be made in 
determining if the appellant is entitled to improved death 
pension benefits beyond April 1, 2002.   



Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  This 
should include informing the appellant of 
the information and evidence necessary to 
substantiate her claim.  This should also 
include informing the appellant of which 
evidence will be retrieved by VA; which 
evidence, if any, she is expected to 
obtain and submit; and that she should 
provide any evidence in her possession 
that pertains to the claim.  

2.  The appellant should be requested to 
provide details of all the unreimbursed 
medical expenses and house repair 
expenses she has incurred since May 2002.  
The appellant should also be provided a 
new Application for Exclusion of 
Children's Income form (VA Form 21-0571) 
to fill out and submit in support of her 
claim.

3.  When the above actions have been 
accomplished, the RO must readjudicate 
the issue on appeal.  If any benefit 
sought on appeal is not granted to the 
appellant's satisfaction or if a timely 
notice of disagreement is received with 
respect to any other matter, the 
appellant and her representative, if any, 
should be provided a supplemental 
statement of the case on all issues in 
appellate status and be afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case should 
include a review of all evidence received 
since the May 2003 statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 


	                  
_________________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



